Citation Nr: 9913394	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for various disorders 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran, who died February [redacted], 1997, had active 
service from June 1952 to May 1963.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement as to the 
three issues on appeal was received in June 1997.  After 
issuance of a statement of the case in August 1997, a 
substantive appeal was received in October 1997.  A personal 
hearing was conducted before the RO in January 1998.


REMAND

The veteran died on February [redacted], 1997.  The death 
certificate lists the immediate cause of death as respiratory 
arrest due to terminal metastatic carcinoma.  Cancer is 
recognized as a radiogenic disease under the provisions of 38 
C.F.R. § 3.311(b)(2)(xxiv) (1998).  The appellant claims that 
the veteran was exposed to radiation during service, and the 
Board notes that the report of a March 1995 VA examination 
includes a comment to the effect that "the computerized VA 
data base" discloses that the veteran was exposed to 
radiation in service.  Pursuant to 38 C.F.R. § 3.311(a)(1), 
in all claims in which it is established that a radiogenic 
disease first became manifest after service and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  While it 
appears that service medical records may have been destroyed 
in a 1973 fire at the National Personnel Records Center, the 
special development provisions of 38 C.F.R. § 3.311 must 
nevertheless be complied with. 

With regard to the issue of entitlement to DIC under 
38 U.S.C.A. § 1318, the Board notes that prior to 1982, DIC 
benefits were granted only if the deceased veteran was in 
receipt of a 100% service-connected rating for the required 
period prior to death.  Green v. Brown, 10 Vet. App. 111, 119 
(1997).  However, in 1982, Congress added the words "or 
entitled to receive" after "in receipt of."  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
phrase "in receipt of or entitled to receive," used to 
ascertain entitlement to DIC benefits under section 1318, 
entitles the appellant to obtain a determination of whether 
the deceased veteran, prior to death, hypothetically would 
have been entitled to receive an award of service connection 
for 10 years prior to his death and an assignment of a total 
disability rating for that period.  See Hix v. West, 12 Vet. 
App. 138, 141 (1999); Wingo v. West, 11 Vet. App. 307, 311 
(1998); Carpenter v. West, 11 Vet. App. 140, 145-46 (1998).  
This interpretation of the statute was not considered in the 
RO's 1997 rating decision, since it had not yet been 
enunciated.  Therefore, the appellant's claim for DIC under 
38 U.S.C.A. § 1318 must be remanded for further development 
in conformance with these recent decisions.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take additional steps 
as necessary to attempt to obtain or 
reconstruct the veteran's service medical 
records, service personnel records, any 
records available through the appropriate 
service department, and the veteran's 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141 or 
equivalent Air Force form).  In 
particular, the RO should obtain a copy 
of the information in the "computerized 
VA data base" regarding exposure to 
radiation noted in the March 1995 VA 
examination. 

2.  The RO should then take appropriate 
action pursuant to 38 C.F.R .§ 3.311 to 
obtain an assessment as to the size and 
nature of the claimed radiation dose or 
doses.  All additional action outlined in 
38 C.F.R. § 3.311 should be accomplished.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and consider all three issues on appeal 
in view of all applicable laws and 
regulations.  As to any issue which 
remains denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and her representative 
are free to submit additional evidence and argument in 
support of the claim. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


